El Juez Asociado Señor Estrella Martínez
emitió la opinión del Tribunal.
El caso ante nuestra consideración nos plantea una si-tuación novel que nos permite determinar si los municipios *331son contribuyentes obligados a agotar el procedimiento ad-ministrativo relacionado con la notificación de una su-puesta deficiencia ante el Departamento de Hacienda.
Debido a que la Ley de Municipios Autónomos de Puerto Rico de 1991 releva del pago de contribuciones a los muni-cipios, procedía la sentencia declaratoria solicitada por el municipio de Guayama, ya que éste no es un contribuyente sujeto a los procesos dispuestos en el Código de Rentas In-ternas para impugnar alegadas deficiencias contributivas.
I
Los hechos pertinentes a la controversia ante nuestra consideración revelan que en el 2003 el Departamento de Hacienda informó al municipio de Guayama (Municipio) que se proponía realizar una auditoría para el pago de arbi-trios con relación a las actividades llevadas a cabo en el teatro municipal. Luego, en el 2004 el Departamento de Hacienda notificó al Municipio deficiencias contributivas para el periodo de 1997 a 2004 por razón de esas actividades.(1)
Como consecuencia, el 21 de enero de 2004, el Municipio acudió al Tribunal de Primera Instancia en solicitud de sen-tencia declaratoria. En síntesis, solicitó al foro primario que determinara que no procede el cobro de los arbitrios solici-tados por no estar obligado a pagar contribución alguna con-forme con lo dispuesto en la Ley de Municipios Autónomos de Puerto Rico de 1991 (Ley de Municipios Autónomos), Ley Núm. 81-1991 (21 LPRA see. 4001 et seq.).
Por su parte, el Departamento de Hacienda solicitó la desestimación de la sentencia declaratoria presentada. Argument ó que el Tribunal de Primera Instancia carecía de jurisdicción para atenderla. Sostuvo que el Municipio de-bía agotar el procedimiento administrativo provisto en el *332Código de Rentas Internas de 1994 hasta que la notifica-ción de deficiencia adviniera final. (2) El Departamento de Hacienda insistió en que el Municipio podía acudir al foro primario cuando culminara el proceso administrativo. Igualmente, argumentó que la sentencia declaratoria no puede impedir la tasación o el cobro de una contribución.
El Municipio se opuso a la desestimación al resaltar que la Ley de Municipios Autónomos dispone que estos no ten-gan que pagar contribuciones de clase alguna. El Departa-mento de Hacienda reiteró su solicitud de desestimación por falta de jurisdicción del Tribunal de Primera Instancia.
Finalmente, el 30 de diciembre de 2013, el Tribunal de Primera Instancia emitió una sentencia desestimatoria. Fundamentó su curso decisorio en que ni el injunction ni el mecanismo de sentencia declaratoria pueden utilizarse para impedir el cobro de una contribución cuando el contribu-yente tenga un remedio adecuado en ley. De igual forma, el foro primario recalcó que el Código de Rentas Internas de 1994 disponía el mecanismo para impugnar las deficiencias notificadas a los contribuyentes. Ante ello, concluyó que el Municipio instó su acción de forma prematura sin que hu-biese culminado el proceso administrativo, por lo que care-cía de jurisdicción.
Inconforme, el Municipio acudió ante el Tribunal de Apelaciones. En síntesis, cuestionó que el Tribunal de Pri-mera Instancia no emitiera la sentencia declaratoria a su favor. El 9 de mayo de 2014, el foro apelativo intermedio emitió Sentencia confirmatoria. Intimó que era deber del Municipio ceñirse al proceso dispuesto en el Código de Ren-tas Internas de 1994.
En desacuerdo, el Municipio presentó el recurso ante nuestra consideración. En este, señaló que erró el Tribunal de Apelaciones al no disponer que el mecanismo de senten-cia declaratoria constituye el remedio adecuado para decla-*333rar que no procede el cobro de contribuciones a los munici-pios conforme lo establece la Ley de Municipios Autónomos.
Mediante Resolución emitida el 12 de diciembre de 2014, este Tribunal acogió el recurso presentado como una petición de certiorari y concedió un término de quince días para que la parte recurrida mostrara causa por la cual no procede revocar al Tribunal de Apelaciones. Transcurrido el término concedido y con el beneficio de la comparecencia de las partes, resolvemos conforme a derecho.
II
Para dilucidar la controversia ante nuestra consideración resulta imperativo establecer en qué circunstancias está disponible el mecanismo de sentencia declaratoria. Este es un mecanismo remedial y profiláctico que permite anticipar la dilucidación de los méritos de cualquier reclamación ante los tribunales, siempre y cuando exista un peligro potencial contra quien la solicita. Sánchez et al. v. Srio. de Justicia et al., 157 DPR 360, 383-384 (2002). Así, la sentencia declaratoria es adecuada para declarar derechos, estados y otras relaciones de naturaleza jurídica independiente a que existan otros remedios. Particularmente, la sentencia declaratoria permite dilucidar cualquier divergencia de criterio en la interpretación de un estatuto “cuando existe una controversia sustancial entre partes con intereses legales adversos [...]”. Mun. Fajardo v. Srio. Justicia et al., 187 DPR 245, 254 (2012).
En cuanto a si procede el uso de la sentencia declaratoria en materia de contribuciones debemos señalar que, como norma general, ésta es improcedente si existe un remedio adecuado en el curso ordinario de la ley. Cafeteros de P.R. v. Tesorero, 74 DPR 752, 760 (1953); Cooperativa Cosecheros de Café v. Tesorero, 69 DPR 226 (1953). La razón para ello es que no debe permitírsele a los contribuyentes evitar acudir al proceso ordinario utilizando el procedi-*334miento de solicitar una sentencia declaratoria. Power Electric Co. v. Buscaglia, Tes., 63 DPR 984, 987 (1944).
A pesar de lo expuesto, existen circunstancias ex-cepcionales que permiten el uso de la sentencia declaratoria en procesos de contribuciones. A tales efectos, hemos establecido que el intento de cobrar contribuciones a quien no las adeuda constituye una situación excepcional en la que los tribunales pueden ejercer su jurisdicción de naturaleza extraordinaria. Durlach Bros., Inc. v. Domenech, Tes., 47 DPR 654, 659 (1934). En estos casos, tanto el interdicto como la sentencia declaratoria constituyen el remedio legal adecuado para impedir el cobro de contribuciones que no le corresponde pagar a una parte. De esta forma, si la ley impide la imposición contributiva por razón de que a quien se pretende cobrar no es un contribuyente, se justifica la aplicación del remedio extraordinario de la sentencia declaratoria. El fundamento es sencillo. En este caso, si el Municipio logra demostrar con claridad que no puede ser considerado como un contribuyente ante el tributo que se le pretende imponer, “resulta irrazonable obligarle a tributar para luego hacerle agotar los mecanismos administrativos y judiciales disponibles”, pues implica malgastar recursos para concluir que no era un contribuyente. Yiyi Motors, Inc. v. E.L.A., 177 DPR 230, 279 (2009). Por ello, cuando una parte carece de autoridad en ley para imponer un tributo no es necesario agotar procedimiento administrativo alguno. Interior Developers v. Mun. de San Juan, 177 DPR 693, 708 (2009). Véanse, además: Mun. Trujillo Alto v. Cable TV, 132 DPR 1008 (1993); Compañía Azucarera del Toa v. Municipio, 76 DPR 331 (1954). Ahora bien, si existe duda si la parte es un contribuyente, lo que procede es dilucidar la reclamación mediante el proceso ordinario. Véanse: Lilly del Caribe v. CRIM, 185 DPR 239, 256-257 (2012); Yiyi Motors, Inc. v. E.L.A., supra, págs. 276-278.
*335Conforme a lo discutido, nos corresponde examinar si procedía el mecanismo de sentencia declaratoria en el caso ante nuestra consideración. Para ello, debemos examinar las disposiciones contenidas en la Ley de Municipios Autó-nomos a los fines de auscultar si el Municipio es un contribuyente. Veamos.
III
La Ley de Municipios Autónomos es la pieza angular en la que se erige e impulsa un proceso de descentralización cuyo propósito es ampliar la autonomía municipal.(3) Mun. de Ponce v. A.C. et al., 153 DPR 1, 21 (2000). Con ella, se fortaleció el ámbito de poder y la responsabilidad del muni-cipio como institución de gobierno más cercana y con mejor facultad para atender las necesidades cotidianas del ciuda-dano en cuanto al sector público. Véase R.L. Nieves, La participación ciudadana en la ley de municipios autónomos de 1991: un laboratorio de posibilidades democráticas para Puerto Rico, 67 Rev. Jur. UPR 467, 482-485 (1998).
Con ese fin, la Ley de Municipios Autónomos otorgó a los municipios el máximo posible de autonomía y proveyó las herramientas financieras, poderes y facultades necesarias para que estos asumieran un rol central y fundamental en el desarrollo urbano, social y económico del país. Véanse: Rivera Fernández v. Mun. Carolina, 190 DPR 196 (2014); Art. 1.002 de la Ley de Municipios Autónomos, 21 LPRA see. 4001 n. De esta forma, el estatuto constituyó una “reforma abarcadora del ordenamiento municipal [que] otorgó a los municipios un mayor grado de autonomía fiscal *336y de gobierno propio, además de nuevos instrumentos admi-nistrativos y fiscales”. Alcalde Mun. de Humacao v. Ramos Cofresí, 140 DPR 587, 595 (1996). Ello, cuando “amplió sus-tancialmente los poderes administrativos y fiscales de los municipios y transfirió a éstos funciones del Gobierno de Puerto Rico para poder atender de forma directa las necesi-dades de la ciudadanía”. íd., págs. 595-596.
Para lograr ese objetivo, al aprobar la Ley de Munici-pios Autónomos se reconoció a los municipios una autono-mía fiscal de forma tal que estos administrarían los recau-dos provenientes de la contribución sobre la propiedad, los ingresos generados por las patentes municipales y otros. De igual forma, se estableció, como principio general, que se debía promover la autonomía de los gobiernos munici-pales manteniendo un balance justo y equitativo entre la asignación de recursos fiscales y la imposición de obligacio-nes económicas. Art. 1.006(b) de la Ley de Municipios Au-tónomos, 21 LPRA sec. 4004(b).
Como corolario, la Ley de Municipios Autónomos dispuso expresamente que los municipios estuvieran exentos del pago de contribuciones. A estos efectos, el Art. 1.010 de la Ley de Municipios Autónomos establece como sigue:
Los municipios no tendrán que pagar contribuciones de clase alguna al Estado Libre Asociado de Puerto Rico y estarán exen-tos del pago de derechos y aranceles para la tramitación de toda clase de asunto ante el Tribunal General de Justicia y el Regis-tro de la Propiedad y por los documentos notariales que hubiese de otorgar y cuyo pago correspondiese al municipio. También tendrán derecho a que les expidan gratuitamente las certifica-ciones que para propósitos oficiales soliciten a cualquier orga-nismo, agencia o funcionario del Estado Libre Asociado de Puerto Rico. (Énfasis suplido). 21 LPRA see. 4008.
El lenguaje de la Ley de Municipios Autónomos es diá-fano al disponer una exención total a los municipios, ya que estos “no tendrán que pagar contribución de clase alguna”. Cónsono con tal proceder, se eximió del pago de contribuciones a toda propiedad destinada al uso público *337perteneciente a los municipios. Véase Ley Núm. 83-1991 (21 LPRA sec. 5151(b)). Por consiguiente, cuando el len-guaje de una ley es claro, este no debe ser menospreciado. Art. 14 del Código Civil, 31 LPRA sec. 14; Mun. de San Sebastián v. QMC Telecom, 190 DPR 652 (2014). Así, surge inequívocamente que la intención legislativa es la de exi-mir a los municipios del pago de contribuciones, lo que sig-nifica el pago de cualquier impuesto. Véanse: Art. 6001 del Código de Rentas Internas de 1994 (13 LPRA see. 8021); ESSO Standard Oil v. A.P.P.R., 95 DPR, 772, 784 (1968). Ello se justifica para lograr esa autonomía municipal que promovió la reforma municipal con el fin de permitir a los municipios fomentar la creación de la infraestructura ne-cesaria y el ofrecimiento de servicios para su ciudadanía.
Por otra parte, el proceso administrativo para la impugnación de deficiencias del Código de Rentas Internas de 1994 aplica a aquellos contribuyentes a los que se les notifica una deficiencia. Véase See. 6002 del Código de Rentas Internas de 1994 (13 LPRA see. 8022). Por lo tanto, si una parte no es contribuyente, por virtud de que el legislador lo agració al eximirlo del pago de contribuciones, no existe obligación alguna para que esta agote el procedimiento administrativo. Interior Developers v. Mun. de San Juan, supra, pág. 708; Mun. Trujillo Alto v. Cable TV, supra, pág. 1011.
IV
El Departamento de Hacienda notificó al Municipio unas alegadas deficiencias contributivas. A su vez, el Mu-nicipio solicitó al Tribunal de Primera Instancia que emi-tiera una sentencia declaratoria a los fines de disponer que no está obligado a pagar las contribuciones reclamadas por razón de que así lo dispone la Ley de Municipios Autónomos. El Departamento de Hacienda solicitó la des-estimación de la sentencia declaratoria al argüir que el *338Tribunal de Primera Instancia carecía de jurisdicción, ya que no había culminado el proceso administrativo para im-pugnar deficiencias.
De lo expuesto, se colige que la Ley de Municipios Autó-nomos establece que los municipios “no tendrán que pagar contribuciones de clase alguna al Estado Libre Asociado de Puerto Rico”. Por ende, los Municipios no son contribuyen-tes sujetos al proceso administrativo para la impugnación de una deficiencia contributiva. Ello, pues el Departa-mento de Hacienda carece de facultad para imponer y co-brar tal tributo por la política pública incorporada en la Ley de Municipios Autónomos. Ante tal realidad, el Muni-cipio podía solicitar el remedio judicial para evitar el cobro de la contribución sin tener que agotar el proceso ante el Departamento de Hacienda.
No dudamos que en este caso existe una circunstancia excepcional en la que se demostró que el Municipio no fi-gura como contribuyente ante la ley. El Departamento de Hacienda no puede insistir en que se culmine un proceso administrativo inaplicable e inadecuado que solo redunda-ría en el dispendio innecesario de fondos públicos. Ante tal realidad, los foros recurridos erraron al no disponer del caso mediante sentencia declaratoria.
V
Por los fundamentos que anteceden, se expide el auto solicitado, se revoca al Tribunal de Apelaciones y se re-suelve que el Municipio no está obligado a cumplir con el proceso administrativo para impugnar una deficiencia con-tributiva, ya que está eximido de pago de cualquier tipo de contribución según lo dispuesto en el Art. 1.010 de la Ley de Municipios Autónomos, 21 LPRA see. 4008.
La Jueza Asociada Oronoz Rodríguez concurrió con el resultado sin opinión escrita. La Juez Asociada Señora Ro-dríguez Rodríguez disintió sin opinión escrita.

(1) Está predicada en alegadas deficiencias por las actividades llevadas a cabo en el teatro municipal. Sin embargo, debemos señalar que los municipios no son productores o promotores de espectáculos públicos, ya que las actividades del go-bierno estatal como del gobierno municipal no se consideran “espectáculos públicos” para propósitos de lo concerniente al asunto ante nuestra consideración. Véase el Art. 2(b) de la Ley Núm. 113-2005 (15 LPRA sec. 2011(b)).


(2) Hacemos referencia al Código de Rentas Internas de 1994 por razón del periodo contributivo por el cual se notificó la alegada deficiencia. Aclaramos que las disposiciones pertinentes continúan inalteradas bajo las actuales disposiciones del Código de Rentas Internas vigente. Véase 13 LPRA see. 33002.


(3) Conjunto con la Ley de Municipios Autónomos de Puerto Rico de 1991 (Ley de Municipios Autónomos), Ley Núm. 81-1991 (21 LPRA see. 4001 et seq.), se apro-baron otras leyes para propiciar una verdadera reforma municipal. Entre estas se destacan las siguientes: (1) Ley Núm. 80-1991 (Ley de Centro de Recaudaciones Municipales), 21 LPRA see. 5801 et seq.; (2) Ley Núm. 82-1991 (Ley de Patentes Municipales), 21 LPRA see. 651 et seq., y (3) Ley Núm. 83-1991 (Ley de Contribucio-nes Municipales sobre la Propiedad de 1991), 21 LPRA see. 5001 et seq.